TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00223-CV



                 Deene A. Sweeney and Texas Division, Sons of Confederate
                                Veterans, Inc., Appellants

                                                 v.

        Thomas Phillips, in his Administrative Capacity; Rick Perry, in his Official
             Capacity as Governor of the State of Texas; and Cindy Reed,
                 in her Official Capacity as Executive Director of the
                             Texas Building and Procurement
                                  Commission, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
           NO. GN001678, HONORABLE PAUL DAVIS, JUDGE PRESIDING


                            MEMORANDUM OPINION

               The parties have filed a joint motion seeking to have the appeal suspended while they

seek to settle their dispute. We grant the motion and abate the appeal for 120 days. The parties are

ordered to file a status report or a motion to dismiss with this Court no later than May 6, 2005.




                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: January 6, 2005